


109 HR 5685 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5685
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2006
			Mrs. Kelly (for
			 herself, Mr. Boehlert,
			 Mrs. McCarthy,
			 Mr. McHugh,
			 Mr. Fossella,
			 Mr. King of New York,
			 Mrs. Maloney,
			 Mrs. Lowey, and
			 Mr. Ackerman) introduced the following
			 bill; which was referred to the Committee
			 on Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 19 Front Street in Patterson, New York, as the D.
		  Mallory Stephens Post Office.
	
	
		1.D. Mallory Stephens Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 19 Front Street in Patterson, New York, shall be known and
			 designated as the D. Mallory Stephens Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the D. Mallory
			 Stephens Post Office.
			
